 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 1 of 27

RICHARD ARJUN KAUL, MD
PROPRIA PERSONA

440 c SOMERSET DRIVE
PEARL RIVER, NY 10965
201 989 2299

drrichardkaul@gmail.com

19 CV 3046

UNITED STATES DISTRICT
COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK

 

RICHARD ARJUN KAUL, MD

Plaintiff

SENATOR CHARLES E SCHUMER, ALLSTATE
INSURANCE COMPANY, GEICO, TD BANK, NA
GIBBONS, PC, GANNET CO., INC.

 

Defendants

 

CIVIL ACTION

COMPLAINT AND DEMAND FOR JURY TRIAL

 

 

For reference purposes:
K1: Kaul v Christie: 16-CV-02364
K2: Kaul v Christie: 18-CV-08086

 

 

 

 
 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 2 of 27

RICHARD ARJUN KAUL, MD
PROPRIA PERSONA

440 c SOMERSET DRIVE
PEARL RIVER, NY 10965
201 989 2299

~ drrichardkaul@gmail.com

UNITED STATES DISTRICT
COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK

RICHARD ARJUN KAUL, MD CIVIL ACTION

 

Plaintiff
CERTIFICATION OF PLAINTIFF

SENATOR CHARLES E SCHUMER, ALLSTATE
INSURANCE COMPANY, GEICO, TD BANK, NA
GIBBONS, PC, GANNET C@Q.,, INC.

 

 

 

Defendants

 

|, Richard Arjun Kaul, MD, of full age, certifies and says:

| am the Propria Persona Plaintiff

| make this certification in support of the Plaintiff's Complaint

Attached as Exhibit 1 is a true and accurate copy of the following document:

1. Exhibit 1 — E-mail from Robert Conroy, Esq to K2 Defendant Hafner

| certify that the foregoing statements made by me are true to the best of my knowledge. | am
aware that if any of the foregoing statements made by me are willfully false, | am subject to

punishment. ) y
Dated: April 4, 2019 K Ka t }

Richard Arjun Kaul, MD.

 
 

 

Vi.

Vil.

VIN.

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 3 of 27

TABLE OF CONTENTS

PARTIES......ccseesccsteneeestnenene een ter ne eeree eer Ones UR CUE Snes eA EE A Fed EA CndA Een eA EEC cta cae epee ee canee sages saaeeeaeaeeaaenas 5
JURISDICTION AND VENUE. cc cccctentieeereetecesesseerenresneeeeaeeesaeeeeeeeeeecaaeneneeneenaenesseaeaennneneees 6
PRELIMINARY STATEMENT ......ccccseccccseseteret sete ce ese ee cece te eeeeeedaedetiectedeenetee sent enasseeeerneateneaees 7
STATEMENT OF FACT. occ ccceseceecsetererrsrecneenesnsecncrseceassasecrnnes tenes enneeny:aennnedsceedeedetestieseerenateas 9
CLAIMS FOR RELIEF... ccscccccesccceccsteeescetessetrssseeneesneeeeeeageraeseeseeeaesaeeseessiaeaesaesanesraasessenes sas 10

A, COUNT ONE - VIOLATIONS OF 18 U.S.C. COUNT ONE — VIOLATIONS OF 18U.5.C.
§1962(C) L (D) THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18

U.S.C. §1961, ET SEQ (Against all Defendants)... ccccecececeseeseescneeeeeeeeeetneeteteerteneenianaes 10
B. COUNT TWO - FOR DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTIONS 16 OF THE
CLAYTON ACT FOR DEFENDANTS’ VIOLATION OF SECTIONS 1 AND 2 OF THE SHERMAN

ACT (Against all Defendants)..........cccccceccsscsersssserscessresssessaeeescsesseneseseseceeesssenseesersctersssseered 20
C. COUNT THREE - DEPRIVATION OF RIGHT UNDER COLOR OF LAW (Against all

DOPENGANS)...cceeccenteeeeecneeeeeeecnteeee rend ssHneescCCEUEEESPPRG DIES CED ECUITEUSSOLGHESSDISEENSaECE Fea eeratea Nee 21
DEMAND FOR JUDGMENT... cececcccsnereeeeneneteseeeeeneeneeea ere ree ener a ges eseasen age essen gereeesbeepeeeeetd dda 24
DEMAND FOR JURY.........cccccccseseceseeseseesecceeeeeetrrrn nnn tccceceeeeneeeeeeeseteeeeeeieeeenereeeeeeeddes(ceeeaanaas 25
DEMAND FOR INSURANCE... cccccseccctestcceceeceaseeceeeeeeeee eects ee sepeaeeeceae pret eecneeeeaseepaannestiaeeepents 25

 

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 4 of 27

Plaintiff Richard Arjun Kaul, MD (“Kaul”) brings this action against Defendants: (1) Senator
Charles E. Schumer (“Schumer”); (2) Allstate Insurance Company (“Allstate”); (3) GEICO
(“GEICO”); (4) TD Bank, NA (“TD”); (5) Gibbons P.C. (“Gibbons”}; (6) Gannett Co., Inc.
(“Gannett”) to redress Plaintiffs economic and reputational injuries due to the Defendants’
illegal scheme to obstruct Kaul’s prosecution of the matter of K1. Plaintiff's allegations are
based on his own experiences and personal knowledge, his research, publicly available articles,
studies, reports and other sources, a reasonable inquiry under the circumstances, and on
information and belief. Plaintiff's allegations are likely to have further evidentiary support after

a reasonable opportunity for further investigation and discovery.

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 5 of 27

F PARTIES

Plaintiff, RICHARD ARJUN KAUL, MD, is a resident of the State of New York, and is the
Plaintiff in the matter of K1. His address is 440 c Somerset Drive, Pearl River, New York
10965.

Defendant Senator CHARLES E. SCHUMER is an American politician serving as the senior
United States Senator from New York, and is the brether-in-law of United States District
Judge, Kevin McNulty. His address is 780 Third Avenue, Suite 2301, New York, New York
10017

Defendant ALLSTATE INSURANCE COMPANY is an American corporation traded on the
New York Stock Exchange, that is alleged to have, as part of a quid pro quo scheme,
funneled bribes to Defendant Schumer and Judge Kevin McNulty, disguised as ‘political
campaign donations’ and ‘legal fees’. It’s corporate address is Northbrook, Illinois, and it
trades on the New York Stock Exchange.

Defendant GEICO is an American corporation traded on the New York Stock Exchange,
that is alleged to have, as part of a quid pro quo scheme, funneled bribes to Defendant
Schumer and Judge Kevin McNulty, disguised as ‘political campaign donations’ and ‘legal
fees’. It’s corporate address is Chevy Chase, Maryland and it trades on the New York
Stock Exchange.

Defendant TD BANK, NA, is a Canadian bank, whose American headquarters are in
Cherry Hill, New Jersey. it is a company that is publicly traded on the New York Stock
Exchange, that is alleged to have, as part of a quid pro quo scheme, funneled bribes to
Defendant Schumer and Judge Kevin McNulty, disguised as ‘political campaign
donations’ and legal fees’.

Defendant GIBBONS P.C. is an American law firm with offices located in New York,
Newark, Trenton, Philadelphia, Wilmington, Washington, DC, West Palm Beach, whose
website indicates that “Gibbons has been selected as the best law firm and as a top
three lobbying firm in New Jersey.” Judge McNulty remains a commercial beneficiary of
the law firm. It’s address is One Pennsylvania Plaza, 37" Floor, New York, New York
10119-3701

Defendant GANNETT CO., INC. is an American media conglomerate, that is publicly
traded on the New York Stock Exchange, with a portfolio that includes USA today, and
K1/K2 defendant North Jersey Media Group, currently known as “Fourth Edition”. The
corporation is a client of Defendant Gibbons, It’s corporate address is Tysons Corner,
Virginia.

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 6 of 27

Il. JURISDICTION AND VENUE

8. U.S.C. § 1331 because Plaintiff's claims arise under federal law, and under 18 U.S.C. §
1964(c} because this action alleges violations of the Racketeer Influenced and Corrupt
Organizations Act, 18 U.S.C. § 1962. This Court has subject matter jurisdiction pursuant to 28
U.S.C. § 1337 because this action alleges violations of an Act of Congress regulating commerce
or protecting trade and commerce against restraints and monopolies. And 15 U.S.C. § 4 and §
16 confer subject matter jurisdiction on this Court over claims brought under the Sherman Act.
This Court also has supplemental jurisdiction over the state law claims in this action pursuant to
28 U.S.C. § 1367, This Court also has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1332(d){2)(A), (5), because Plaintiff is a citizen of a different state to certain
Defendants, the aggregate amount in controversy exceeds seventy-thousand dollars.

9. Personal Jurisdiction. The Court has personal jurisdiction over each Defendant. Each
Defendant has transacted business, maintained substantial contacts, and/or committed overt
acts in furtherance of the illegal scheme and conspiracy throughout the United States, including
in this district. The scheme and conspiracy have been directed at, and have had the intended
effect of, causing injury to persons residing in, located in, or doing business throughout the
United States, including this district. This Court also has personal jurisdiction over all
Defendants pursuant to Fed. R. Civ. P. 4(k)(1}(A} because they would be subject to the
jurisdiction of a court of general jurisdiction in New Jersey.

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 7 of 27

Hl. = PRELIMINARY STATEMENT

Professional Jealousy + Political Corruption

10. This case is about political and judicial corruption within the American politico-legal
establishment, with a central theme that pertains to bribery induced perversions of the course
of justice. This case came into being from a series of medical innovations and legal events
whose true genesis commenced in approximately 2005/2006. A conflagration of events ignited
consequent to Kaul performing the first outpatient minimally invasive spinal fusion in
approximately February/March 2005, an event that sparked the medical equivalent of the
American Civil War, a fight between neurosurgeons and minimally invasive spine surgeons as to
who was qualified to perform these procedures. The Spine Turf Wars, as they came to be
known, expanded rapidly, and came to include senior American politicians in both state and
federal government, into whose ravenous campaign coffers the neurosurgeons poured their
bribes. These monies were part of a series of quid pro quo schemes intended to have the
minimally invasive spine surgeons, like Kaul, eliminated from the practice of minimally invasive
spine surgery. Like an out-of-control California forest fire, the professional battles began to
involve members of the insurance sector, hospital corporations and the outpatient surgical
community, in a fight over one of the most economically enhanced sectors of American
healthcare,

Fraud + Obstruction of Justice

11. From 2005 onwards the STW was litigated in administrative + state + federal courts
across the United States, against a backdrop of non-stop media coverage of the events
surrounding the illegal suspension/revocation of Kaul’s license in 2012/2014. The
administrative legal proceedings that resulted in the revocation of Kaul’s license were a massive
fraud, that the State of New Jersey in conspiracy with the K1/K2 defendants, polluted with
hundreds of separate events of perjury + evidential omissions + misrepresentations +
tampering + fraud, that Kaul has proved. Kaul argued in 2012 for the appointment of a special
prosecutor and ad hoc medical board, as he knew the case against him had been corrupted by
the K1/K2 defendants, and that he would not receive substantive justice in New Jersey (Exhibit
1), On March 12, 2014 K2 defendant NJBME revoked Kaul’s license, based on the fraudulent
opinion of K2 defendant/administrative law judge, Jay Howard Sclomen. On January 17, 2018
(MLK birthday) Kaul filed ‘The Solomon Critique’ a document that proves that in the
administrative proceeding (April 9, 2013 to June 28, 2013), K1/K2 defendants Przybylski +

Kaufman + Solomon collectively committed two hundred and seventy-eight (278) separate

instances of perjury + evidential omissions + misrepresentations + gross mischaracterizations.
On February 11, 2019, Kaul submitted a motion for summary judgment against Defendant

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 8 of 27

Allstate New Jersey Insurance Company, that over two trillion dollars in damages. On February
25, 2019 Judge McNulty entered an order that dismissed with prejudice Kaul’s federal-law
claims, and shortly thereafter, Kaul submitted a document entitled ‘The McNulty Analysis’, that
shows the factual and legal inconsistencies Judge McNulty’s opinion, in the context of his
familial relationship with Defendant Senator Schumer, and that of his status as a commercial
beneficiary of Defendant Gibbons PC, a law firm at which Judge McNulty had been the director
since at least 2008.

12. This case makes the assertion/allegation/argument that the K1/K2 defendants bribed
Defendant Schumer to use his influence with his brother-in-law, Judge McNulty, in order to
obstruct Kaul’s prosecution of the case and pervert the course of justice, with the intention of
preventing Kaul from presenting to the public the evidence of the K1/K2 defendants’ crimes.

13. The K1/K2/K3 defendants embarked on an ill-intended and ill-conceived illegal scheme
in approximately 2006, that will result in their economic + professional + reputational
obliteration, and for some will lead to periods of incarceration. The defendants had many
opportunities to rectify their wrongdoing, but they chose the true path of the criminal, and
continued their cover-up, in the hope that a US Senator and a United States District Judge
would salvage their ‘Titanic’ from ‘The Man of Steel’, as Kau! was once described by a United
States Magistrate Judge. One of the ironies, in all of this, is that on March 28, 2013, as Kaul’s
lawyer, Robert Levy, was substituting out of the administrative case, he stated to Kaul’s
incoming lawyer, Charles Shaw:

“Good luck, this is a sinking ship”

14, Little did Levy know, that K2 defendants, Solomon + Hafner would end-up at the bow of
that ship.

 

 
 

 

 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 9 of 27

IV. STATEMENT OF FACT

15, The facts underpinning the four (4} themes (Professional Jealousy + Political Corruption
+ Fraud + Obstruction of Justice) of this case have been detailed in Ki, and can be found within
the following submitted documents:

a. ‘The Solomon Critique’: D.E. 225 Page ID 5271 to 5270

b. Motion for Summary Judgment v. Allstate New Jersey Insurance Company: D.E. 299

 

Page ID 7017 to 8170.
c. Opinion of Judge McNulty: D.E. 300 Page ID 8171 to 8217

d. ‘The McNulty Analysis’: D.E. 313 Page ID 8381 to 8448.

 

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 10 of 27

V. CLAIMS FOR RELIEF
COUNT ONE

VIOLATIONS OF 18 U.S.C. COUNT ONE- VIOLATIONS OF 18 U.S.C. § 1962(C) - (D}
THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C. §1961,
ET SEQ (Against all Defendants)

16. Plaintiff incorporates by reference each preceding paragraph as thought fully set forth
herein,

17. Plaintiff brings this Count against Defendants Schumer + Allstate + Geico + TD + Gibbons
+ Gannett (inclusively, for the purpose of this count, the “SCHUMER RICO Defendants”). At all
relevant times, in a period from in or around July 2016 to the present, each of the SCHUMER
RICO Defendants has been a “person” pursuant to 18 U.S.C. § 1961(3), because each is capable
of holding and does hold, “a legal or beneficiary interest in property.” Section 1962© makes it
“unlawful for any person employed by unlawful for any person employed by or associated with
any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to
conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through
a pattern of racketeering activity.” See 18 U.S.C. § 1962(c).

18. Section 1962(d} makes it unlawful for “any person to conspire to violate” Section
1962(c), among other provisions. See 18 U.S.C. § 1962(d).

19, As explained in detail below, the SCHUMER RICO Defendants obstructed the process of
justice in the matter of K1, in order to pervert the course of justice and cause Judge Kevin
McNulty of the United States District Court for the District of New Jersey, to deny Kaul his
constitutionally protected right to due process, deny him discovery, deny all of his motions and
violate his civil rights, by denying him access to the procedure and substance of justice.

20. The purpose of the SCHUMER RICO Defendants fraudulent scheme was to cause Kaul
to cease his prosecution of K1, in order to cause a concealment of their criminal conduct, as is
alleged in K1. The purpose of this concealment was to negate the incurrence of the economic
and reputational damages, that would have ensued from Kaul’s public prosecution of the case.

. Description of the SCHUMER RICO Enterprise

21. RICO defines an enterprise as “any individual, partnership, corporation, association, or

10

 

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 11 of 27

other legal entity, and any union or group of individuals associated-in-fact although not a legal

entity.” 18 U.S.C. § 1961 (4). An association-in-fact enterprise requires three structural features:

(1) a purpose; (2) relationship among those associated with the enterprise; and (3) longevity
sufficient to permit those associates to pursue the enterprise’s purpose.

22. The “purpose” of the SCHUMER RICO Enterprise is stated in ---.

23. The “relationships” between the SCHUMER RICO Defendants, in the context of the
SCHUMER RICO Association-In-Fact Enterprise are detailed below in 4 to 4.

24. Defendant Allstate commenced its scheme of bribing Defendant Schumer in
approximately 1998, in a series of quid pro quo schemes, the purpose of which was to facilitate
the entry of legis|ation advantageous to its commercial agenda, that permitted it to arbitrarily
raise its auto insurance premiums. These bribes have been disguised as ‘political campaign’
donations, and include monies deposited in off-shore banking accounts and trusts. Defendant
Allstate has, for at least the last twenty-two (22) years, employed this particular strategy in
bribing state/federal legislators/politicians/judges. This pattern continues to this day and is an
“apen-ended” pattern of racketeering continuity, that poses an ongoing threat.

25. Defendant Geico has the same relationship with Defendant Schumer, as does
Defendant Allstate. Defendant Geico, like Defendant Allstate, profits from the sale of auto
insurance policies in, amongst others, the states of New Jersey and New York. Both defendants
Geico and Allstate are companies publicly traded on the New York Stock Exchange, share
identical economic goals and strategies of commerce, an element of which includes the bribing
of state/federal politicians/legislators/judges, in furtherance of their economic agendas.
Defendant Schumer’s political career has been built primarily on monies (bribes) derived from
NYSE traded companies, that include defendants Allstate + Geico + TD + Gannett,

26. Defendants Allstate + Geico + TD have, since at least 2006, engaged in commerce with
Defendants Gannet + Gibbons, in the procurement of advertising and media coverage,
advantageous to their commercial agendas. The quid pro quo in these commercial
arrangements involves the funneling of monies from defendants Allstate + Geico + TD to
defendants Gannet and Gibbons, in return respectively for favorable media coverage, and the
effective ‘purchasing’ of Judge Kevin McNulty, made possible by his remaining a commercial

beneficiary of Defendant Gibbons, subsequent to his appointment to the federal bench in 2012.

27. Judge McNulty is the brother-in-law of Defendant Schumer.

11

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 12 of 27

28. Defendant Schumer has received monies (bribes) disguised as ‘political campaign
donations’ from Defendant Gibbons, a law firm of which Judge McNulty was the director ina
period from approximately 2006 to 2012.

29. Defendant Schumer, although the US Senator for New York, used his political influence
with now deceased US Senator for New Jersey, Frank Lautenberg, to have Judge McNulty
appointed to the federal bench in 2012.

30. Defendant TD has the same relationship with Defendant Schumer as do defendants
Geico + Allstate.

31, All of the defendants were and continue to be engaged in commerce, and became an
association-in-fact enterprise pursuant to RICO, in or around mid 2016, the purpose of which
was to obstruct justice in K1, and pervert the course of justice in order that Kaul cease his
prosecution of the case.

32, The defendants relationships commenced in at least 1998 and constitute an “open-
ended” pattern of racketeering continuity, a consequence of which has been to obstruct Kaul’s
prosecution of K1. This “pattern of racketeering” has involved the flow of bribes from
defendants Alistate + Geico + TD + Gannet through defendants Gibbons + Schumer, with whom
Judge McNulty remains in-privity. This has been the typical pattern of public corruption,
employed by the defendants, one that has involved the conversion of law firms, courts and the
body politic into racketeering enterprises, through which quid pro quo schemes are
orchestrated between public servants and private entities. These schemes are ongoing and
possess the requisite longevity, pursuant to RICO, to achieve the purposes of the enterprise i.e.
deny Kaul access to justice in order to provide ‘cover’ for the defendants’ crimes as alleged in
K1 + K2.

33. The defendants, in furtherance of their racketeering scheme, engaged in
communications that commenced in or around mid 2016, and involved face to face meetings,
e-mails and texts, the substance of which pertained to the scheme to obstruct Kaul’s access to
justice, by using the SCHUMER RICO Enterprise to influence Judge McNulty to pervert the
course of justice, prevent Kaul from obtaining discovery, and then to dismiss the case with
prejudice, when Kaul moved for summary judgment against Defendant Allstate New Jersey
insurance Company.

34, At all relevant times, in the period that commenced in or around mid 2016, the
SCHUMER RICO Defendants operated an ongoing association-in-fact enterprise, manufactured

12
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 13 of 27

for the purpose of obstructing Kaul’s prosecution of Ki, and perverting the course of justice,
while committing the crime of Honest Service Fraud, through bribery, kickbacks and self-
dealing. The nexus that permitted the flow of bribes and the perpetration of the quid pro quo
schemes from and between defendants Gannet + Allstate + Geico + TD and defendants
Schumer + Gibbons, was hinged on the law firm of defendant Gibbons and the political and
personal accounts/trusts of Defendant Schumer.

35. The defendants perpetrated these schemes with in-person meetings that commenced in
or around mid 2016, in closed door settings in New York, New Jersey and Washington, D.C., and
in doing so conducted a pattern of racketeering under § 18 U.S.C. 1961(4).

36, The defendants, in the knowledge that their activities constituted violations of RICO,
configured the SCHUMER RICO association-in-fact enterprise in such a way as to provide ‘cover’
for their illicit scheme, and used their separate legal statuses to internally organize the
SCHUMER RICO association-in-fact enterprise, to mitigate the vicarious liability of RICO. The
defendants conspired in the construction of this fraudulent racketeering construct, because
they believed their distinct legal statuses would hinder detection, and make opaque the true
internal architecture of their criminal syndicate.

37, At all times from approximately 2016, the SCHUMNER RICO Enterprise constituted a
single “enterprise” or multiple enterprises within the meaning of 18 U.S.C. § 1961(4), as legal
entities, as well as individuals and legal entities associated-in-fact for the common purpose of
engaging in the SCHUMER RICO Defendants fraudulent scheme to obstruct Kaul’s prosecution
of K1.

38. The SCHUMER RICO association-in-fact Enterprise consisted of the following entities and
individuals: (a) Defendant Schumer; {b) Defendant Allstate; {(c) Defendant Geico; (d) Defendant
TD: (e) Gibbons; (f} Gannett.

39. While each of the SCHUMER RICO Defendants acquired, maintained control of, were
associated with, and conducted or participated in the conduct of the SCHUMER RICO
Enterprise’s affairs, at all relevant times, the CAC RICO Enterprise: (a) had an existence separate
and distinct from each CAC RICO Defendant; (b) was separate and distinct from the pattern of
racketeering in which the CAC RICO Defendants engaged; and (c} was an ongoing and
continuing organization consisting of legal entities, including the CAC RICO Defendants, along
with other individuals and entities, including unknown third parties.

AO. The SCHUMER RICO Defendants and their co-conspirators, through their illegal

13

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 14 of 27

SCHUMER RICO Enterprise, engaged in a pattern of racketeering activity, which involved a
fraudulent scheme to obstruct Kaul’s prosecution of K1 and pervert the course of justice, the
purpose and result of which was respectively protection from economic obliteration and
economic enrichment.

41, Defendant Schumer orchestrated the SCHUMER RICO Scheme, whereby he leveraged
his familial relationship with Judge Kevin McNulty to obstruct Kaui’s prosecution of the case,
cause the illegal dismissal of K1, and prevent the public exposure of the judicial/political
corruption in the case. Defendant Schumer was motivated to engage in this scheme because of
money, as was Judge McNulty, who facilitated the scheme with a chilling indifference to the
interests of justice.

42, The SCHUMER RICO Enterprise facilitated its fraudulent scheme of obstruction of justice
+ mail fraud + wire fraud + bribery + honest services fraud through a federal court, federal
personnel and through entities connected to the political office of Defendant Schumer. The
overarching purpose of the SCHUMER RICO Enterprise was to obstruct Kaul’s prosecution of the
case, pervert the course of justice and cause Judge Kevin McNulty to illegally dismiss the case,
this being the ‘quid’ and the bribes being the ‘pro’. These events commenced in mid 2016 and
continued to the dismissal of the case in February, 2019, Defendants Allstate + Geico + TD +
Gannett periodically funneled bribes into the campaign coffers of defendant Schumer, the
accounts of Defendant Gibbons (bribes disguised as ‘legal fees’), and made the payments in
instalments to ensure Judge McNulty continued his obstruction of Kaul’s case to dismissal.

B. The SCHUMER RICO Association-In-Fact Enterprise engaged in an “open-ended”
continuity “pattern of racketeering” in which they converted a federal court and political
party into a RICO enterprise, the sole purpose of which was to obstruct justice, through the
commission of bribery + mail fraud + wire fraud.

43, All of the defendants became commercially enriched from their involvement in the
SCHUMER RICO Enterprise and its fraudulent scheme of bribery + mail fraud + wire fraud +
obstruction of justice. The illegal dismissal of Kaul’s case was a “racketeering injury” that was a
consequence of the defendants covert conversion of a federal court and political agency into an
association-in-fact RICO enterprise. This enterprise provided legitimate ‘cover’ for the
commission of multiple quid pro quo schemes, in which bribes were funneled from defendants
Allstate + Geico + TD + Gannet to and through defendants Gibbons + Schumer.

44, At all times from approximately 2016, the SCHUMER RICO Association-In-Fact
Enterprise: (a) had an existence separate and distinct from each SCHUMER RICO Defendant; (b)

14

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 15 of 27

was separate and distinct from the pattern of racketeering in which the SCHUMER RICO
Defendants engaged; and (c) was an ongoing and continuing organization consisting of legal
entities, including the SCHUMER RICO Defendants, along with other individuals and entities,
including unknown third parties that operated an association-in-fact enterprise, which was
formed for the purpose of obstructing Kaul’s prosecution of the case, perverting the course of
justice and causing the illegal dismissal of K1.

45. Defendants Allstate + Geico have a long and well-developed pattern of judicial/political
corruption, that has been conducted through public relations firms, law firms and political
lobbyists, with a ‘revolving door’ that connects the judiciary and body politic to these publicly
held NYSE traded corporations,

46. The SCHUMER RICO Enterprise engaged in, and its activities affected, interstate and
foreign commerce because it involved commercial activities across state boundaries. These
activities included the sale of financial services + products + the trans-national
commiercialization of risk.

47. Within the SCHUMER RICO Enterprise, there existed a communication network, through
which the defendants and co-conspirators disseminated information relevant to the
perpetration of their fraudulent racketeering schemes, the purpose of which was to obstruct
Kaul’s prosecution of K1, pervert the course of justice and cause the illegal! dismissal of K1. It
was through this this network that the defendants coordinated their quid pro quo schemes.

48. Each defendant in the SCHUMER RICO Enterprise had systematic linkages to each other
through familial ties, corporate ties, contractual relationships and a continuing coordination of
activities. Through the SCHUMER RICO Association-In-Fact Enterprise, the SCHUMER RICO
Defendants functioned as a continuing unit with the purpose of furthering the SCHUMER RICO
Scheme. The SCHUMER RICO Defendants participated in the operation and management of the
SCHUMER RICO Association-In-Fact Enterprise by directing its affairs, as described herein. While
the SCHUMER RICO Defendants participated in, and are members of the enterprise, they have a
separate existence from the enterprise, including distinct legal statuses, different offices and
roles, bank accounts, officers, directors, employees, individual personhood, reporting
requirements, and financial statements.

49. The SCHUMER RICO Defendants exerted substantial control over the SCHUMER RICO
Enterprise, and participated in the affairs of the enterprise by: (a) deciding how and when
bribes were dispersed; (b) communicating directly with lawyers, public relation agents and
political lobbyists with direct connections to defendant Schumer and Judge McNulty; (c)

15

 

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 16 of 27

ensuring that the unnamed co-conspirators complied with and concealed the fraudulent
scheme.

50. Without each SCHUMER RICO Defendants’ willing participation, the SCHUMER RICO
Scheme and common course of conduct would not have been successful. The SCHUMER RICO
Defendants directed and controlled the ongoing enterprise necessary to implement the
scheme. These meetings commenced in mid 2016 and continued into 2019 and consisted of
discussions regarding the coordination of bribery with the progression of the case, to ensure
that Judge McNuity continued to obstruct Kaul’s prosecution of the case, quash subpoenas,
deny discovery, deny Kaul’s motions and pervert the course of justice to ensure Judge McNulty
dismissed Kt with prejudice. A part of the defendants strategy was to encourage the Court
provide Kaul with the charade of due process, in order to attempt to make the Court's dismissal
appellate proof, in much the same deceptive manner that K2 defendants Hafner + Solomon
conducted the charade of the administrative board proceedings that caused the illegal
revocation of Kaul’s license on March 12, 2014. Kaul has been subject to seven years of gross
and criminally minded injustice in administrative + state + federal courts, within the geographic
boundaries of New Jersey, which is one of the reasons why this case must and will be litigated
in the SDNY.

c Predicate Acts: Mail Fraud (Section 1341) + Wire Fraud (Section 1343) + Bribery
(Section 201) + Obstruction of Justice (Section 1503)

51.  Tocarry out, or attempt to carry out, the scheme to defraud, the SCHUMER
RICO Defendants, each of whom is a person associated-in-fact with the SCHUMER
RICO Enterprise, did knowingly conduct or participate, directly or indirectly, in the
affairs of the SCHUMER RICO Enterprise through a pattern of racketeering activity
within the meaning of 18 U.S.C. §§ 1961{1}, 1961(5) and 1962(c), employed the use of
the mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343
(wire fraud), engaged in bribery in violation of 18 U.S.C. §201, and obstruction of
justice in violation of 18 U.S.C. §§ 1501-1521. The SCHUMER RICO Defendants have
committed, conspired to commit, and/or aided and abetted in the commission of at
least two predicate acts of racketeering activity {i.e. violations of 18 U.S.C. §§ 1341
and 1343 + 18 U.S. C. §201 + 18 U.S.C. §§ 1501-1521) within the past ten years.

52. The multiple acts of racketeering activity which the SCHUMER RICO Defendants
committed, or aided and abetted in the commission of, were related to each other,
posed a threat of continued racketeering activity, and therefore constitute a “pattern
of racketeering activity.” The racketeering activity was made possible by the

16

 

 

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 17 of 27

SCHUMER RICO Defendants’ regular use of the facilities, services, distribution
channels, and employees of the SCHUMER RICO Enterprise. The SCHUMER RICO
Defendants participated in the scheme to obstruct Kaul’s prosecution of K1 by using
mail, telephone, and the Internet to transmit mailing and wires in interstate or foreign
commerce.

53. The CAC RICO Defendants used, directed the use of, and/or caused to be used
the mail and wire communications in furtherance of their illegal scheme to obstruct
Kaul’s prosecution of K1, by colluding with Judge McNulty to deny Kaul discovery,
deny his motions, delay his case in order to permit defendants and third-party witness
the opportunity to delete and or cause the spotiation of evidence.

54, In devising and executing the illegal scheme, the SCHUMER RICO Defendants
concocted and knowingly carried out a material scheme and/or artifice that deprived
the Plaintiff of his constitutionally protected right to substantive due process. For the
purpose of executing the illegal scheme, the SCHUMER RICO Defendants committed
these racketeering acts intentionally and knowingly with the specific intent to
obstruct Kaul’s prosecution of K1, deny him discovery, deny his motions and illegally
dismiss K1, with the expectation that it would exhaust his resources, frustrate his will
and cause him to “pack his bags and leave”. They are wrong on all counts.

55. The CAC RICO Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1)
include, but are not limited to:
(a) Mail Fraud: The SCHUMER RICO Defendants violated 18 U.S.C. § 1341 by
sending or receiving, or by causing to be sent and/or received, materials via U.S.
mail or commercial interstate carriers for the purpose of executing the unlawful
scheme to revoke the Plaintiff's medical license by means of misrepresentations
and omissions.
(b} Wire Fraud: The SCHUMER RICO Defendants violated 18 U.S.C. § 1343 by
transmitting and/or receiving, or by causing to be transmitted and/or received,
materials by wire for the purpose of executing the unlawful scheme to defraud
and obtain money on false pretenses, misrepresentations, promises, and
omissions.
(c) Bribery: The SCHUMER RICO Defendants violated 18 U.S.C. §201 by bribing
Defendant Schumer and causing him to violate sections (b)(2)(A)(B)(C}, while
themselves violating sections (6)(1}A)(B)(C)
{d) Obstruction of Justice: The SCHUMER RICO Defendants violated 18 U.S.C,
§§1501-1521 by conspiring and colluding with Defendant Schumer Judge

17
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 18 of 27

McNulty to obstruct Kaul’s prosecution of K1, through the interference and
influence of a pending federal judicial proceeding, of which the defendants had
knowledge and of which they possessed a corrupt intent to interfere with or
attempt to interfere with the proceeding. This evidence of this corrupt intent
will be evident in the defendants digital and hand-written notes, those of third-
party witnesses and the metadata of their digital profiles, the content of which
can be reconstituted into arabaic format.

56. The SCHUMER RICO Defendants’ use of the mails and wires include, but are not limited
to: (a) the transmission of letters, e-mails and other materials purposed to obstruct Kaul’s
prosecution of K1; (b) the transmission of letters, emails and other materials indicating that the
SCHUMER RICO Defendants had instructed their co-conspirators not to cease all
communications with Kaul and not provide third-party affidavits; (c} written, telephone, or
electronic communications regarding the bribery and obstruction of justice; (d} written,
telephone, or electronic communications regarding discussions between the SCHUMER RICO
Defendants and state and federal politicians about the scheme to have K1 dismissed and deny
Kaul due process.

57. The SCHUMER RICO Defendants also communicated with each other, by U.S. mail,
interstate facsimile, and interstate electronic mail in furtherance of their scheme to obstruct
Kaul’s prosecution of K1, and to cause its dismissal with prejudice on February 22, 2019, These
communications occurred in a period that commenced in or around mid 2016, and were
initiated by defendants Allstate + Geico, who through their political lobbyists + lawyers + public
relation consultants contacted agents/representatives of Defendant Schumer. These initial
communications were made in an ‘arms-length’ manner, but as the scheme progressed there
did occur direct communications between the defendants. These direct communications
occurred principally in the senate buildings in Washington, DC.

58. The SCHUMER RICO Defendants have not undertaken the practices described herein in
isolation, but as part of a common scheme and conspiracy. In Violation of 18 U.S.C. § 1962(d),
the SCHUMER RICO Defendants conspired to violate 18 U.S.C. § 1962(c), as described herein.
Various other persons, firms, and corporations, including third-party entities and individuals not
named as defendants in this Complaint, have participated as co-conspirators with the CAC RICO
Defendants in these offenses. They have performed acts in furtherance of the defendants’
illegal scheme to obstruct Kaul’s prosecution of K1. The SCHUMER RICO Defendants aided and
abetted others in violation of the above laws.

59. To achieve their common goals, the SCHUMER RICO Defendants encouraged Judge

18

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 19 of 27

McNulty to deny Kaul discovery and deny his motions, in order to obstruct his prosecution of
the case, and cause it to be dismissed with prejudice on February 22, 2019,

60. The SCHUMER RICO Defendants and each member of the conspiracy, with knowledge
and intent, agreed to the overall objective of the conspiracy to obstruct Kaul’s prosecution of
K1, The defendants agreed to conceal the details, and limit their discussions of the scheme to
communications with each other, their lawyers + public relation consultants + political
lobbyists. However, information pertaining to the scheme was brought to Kaul’s attention by
third-party witnesses who belong to the New Jersey political/medical/legal communities.

61. The SCHUMER RICO Defendants engaged in a pattern of related and continuous
predicateacts against the Plaintiff for three years. The predicated acts constituted a variety of
unlawful activities, each conducted with the common purpose of obstructing Kaul’s prosecution
of K1. The predicate acts were related and not isolated events.

62. During the SCHUMER RICO Defendants’ perpetration of their scheme, Kaul had
multiple communications with third-party witnesses in or around January 2019, in
which he was provided with information as to the fact that the scheme was initiated
by defendant Allstate + Geico, who through their lawyers + political lobbyists + public
relation consultants presented defendant Schumer with the promise of bribes,
disguised as ‘political donations’, and the transfer of monies into off-shore
accounts/trusts and certain ‘charitable foundations’, including that of the Clinton
Foundation.

63. By reason of, and as a result of the misconduct of the SCHUMER RICO
Defendants, and in particular, their pattern of racketeering activity, Kaul’s prosecution
of K1 has been obstructed, he has been denied discovery, his motions have been
denied, and his case was dismissed with prejudice on February 22, 2019.

64. The SCHUMER RICO Defendants’ violations of 18 U.S.C. §1962(c} and ({d) have
directly and proximately caused injuries and damage to Kaul, who is entitled to bring
this action for three times its actual damage, as well as injunctive/equitable relief,
costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

19

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 20 of 27

COUNT TWO

FOR DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTIONS 16 OF THE CLAYTON ACT FOR
DEFENDANTS’ VIOLATION OF SECTIONS 1 AND 2 OF THE SHERMAN ACT (Against all
Defendants)

65. The events, facts and circumstances that caused Kaul to file K1, and as pled in K1, were
also responsible for wide-ranging ant-trust effects on the minimally invasive spine surgery .
market in America, one consequence of which was an increase in the abuse of opiate based
medications, due to an artificial reduction in the availability of minimally invasive spine surgery.
Kaul asserts that the prosecution of K1 would have exposed these anti-trust violations, and the
unconstitutional configuration of the mechanism of physician regulation, and would have
resulted in fundamental regulatory changes, that would have benefitted the public. The
defendants illegal scheme to obstruct Kaul’s prosecution of K1, has deprived the public of these
benefits, and has furthered the anti-trust injuries alleged in K1.

66. There is no evidence to prove that the current system of physician regulation in the
United States of America protects the public, but there does exist evidence to prove that many
state medical boards operate in violation of the due process clauses of the United States
Constitution. The medical boards/tribunals operate without oversight, frequently merge the
functions of judge + jury + prosecutor, and often initiate actions against physicians for reasons
of politics + economics + professional jealousy, reasons that are concealed from the public.

67. The illegality of these state administered systems would have been publicly exposed had
Kaul been permitted to prosecute K1, and the SCHUMER RICO Defendants’ obstruction of the
case has perpetuated the existence of these illega! schemes, and their anti-trust injuries on the
healthcare of the American public.

68. The SCHUMER RICO Defendants anti-competitive scheme, rooted in its obstruction of
justice, violates both the Sherman + Clayton Acts. The SCHUMER RICO Defendants knew that
their illegal scheme would cause further anti-competitive injuries to the minimally invasive
spine surgety market in the America, but acted with reckless disregard and or willful ignorance
as to the injuries that their misconduct would cause to the public.

69. The SCHUMER RICO Defendants , as part of their monopolistic scheme, a scheme rooted
in the obstruction of Kaul’s prosecution of K1, conspired to maintain monopoly power for
themselves and their K1 co-conspirators and bribers, with regards to the minimally invasive
spine surgery market in the United States. This was in violation of Section 2 of the Sherman Act.

20

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 21 of 27

70. The SCHUMER RICO Defendants obstruction of Kaul’s prosecution of K1, has facilitated
and furthered a monopolization of the minimally invasive spine surgery in America by the K1
defendants, that would not have occurred absent their obstruction of justice. This has caused
further anti-trust injury to Kaul and similarly trained minimally invasive spine surgeons in the
United States, and has further deprived the public of the benefits of competition, in violation of
Section 1 of the Sherman Act.

71. Kaul’s reputation and economic standing were furthered injured by the defendants anti-
trust violations, which have continued to deprive Kaul of his ability to practice minimally
invasive spine surgery. Such an injury of “exclusion”, one that would have been rectified, but
for the defendants obstruction of Kaul’s prosecution of K1, is the type antitrust laws were
designed to prevent, and which is a direct consequence of the defendants unlawful obstruction
of justice. ,

72. Kaul continues to suffer and will continue to suffer in the future from being excluded
from the minimally invasive spine surgery market, more than he would have absent the
defendants anti-competitive obstruction of justice. If Kaul has been permitted to prosecute K1,
the progression of these anti-competitive injuries would have been partially mitigated.

73. Defendants’ anti-competitive obstruction of justice, pursued in the context of bribery,
kickbacks and fraud is not entitled to Noeer-Pennington immunity.

74. Kaul, pursuant to Fed. R. Civ. P. 57 and U.S.C. § 2201(a) hereby seeks a declaratory
judgment that Defendants’ conduct in the obstruction of Kaul’s prosecution of K1, has
prevented Kaul’s competition in the minimally invasive spine surgery market, in violation of
Sections 1 and 2 of the Sherman Act

COUNT THREE

DEPRIVATION OF RIGHT UNDER COLOR OF LAW (Against all Defendants}

75. Plaintiff hereby repeats and incorporates by reference each and every one of the
foregoing paragraphs as though fully set forth.

76. The defendants acted under color of state law, in depriving Kaul of his civil rights
and constitutionally protected right to due process pursuant to the Fifth + Eight +

21

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 22 of 27

Fourteenth Amendments of the United States Constitution.

77. Fromthe commencement of the case on February 22, 2016, the defendants and or
their counsel/agents became intertwined with the counsel/agents of defendants related
to Defendant State of New Jersey. These entities included: (i} CHRISTOPHER J. CHRISTIE;
(ii) THE STATE OF NEW JERSEY; (iii) JEFFREY CHIESA, ESQ; (iv) STEVEN LOMAZOW,;; (v)
GREGORY PRZYBYLSKI, MD; (vi) NEW JERSEY BOARD OF MEDICAL EXAMINERS; (vii)
WILLIAM ROEDER.

78. There existed a sufficiently close nexus between the state/state actors, and the
defendants, in that the political and economic motives were almost identical, The
defendants, in the knowledge that Kaul’s prosecution of K1 would expose the crimes
committed by the state during the administrative board proceedings (April 9, 2013 to
June 28, 2013}, acted to obstruct the prosecution, cause Kaul to be denied discovery and
cause the Court to deny all of Kaul’s motions.

79. The State created the legal framework from which defendants Allstate + Geico
exercised the power of the State to have Kaul’s license revoked, in order to negate their
financial obligations to Kaul. All of the defendants, except Defendant Schumer, made
‘political donations’ to CHRISTOPHER J.CHRISTIE, in a period from 2009 to 2016.

80. Subsequent to the first case management conference in May 2016, the Court
configured the case in order to procedurally align the interests of the state and non-state
defendants, in the knowledge that the events + facts + circumstances that caused Kaul to
file K1, evidenced that there already existed a merger of public and private function
between the State and non-state defendants. Defendant Christie had converted the state
into a racketeering enterprise, in which he sold state functions/authority/information to
defendants Allstate + Geico + TD + Gibbons + Gannett, in return for bribes disguised as
‘political campaign donations’.

81. These defendants adopted the mantle of state authority, that they used in K1 to
perpetuate the deprivation of Kaul’s right to due process, a deprivation that commenced
on April 2, 2012, and first became evident on My 22, 2012, when the acting director of
the division of consumer affairs, Eric Kanefsky illegally suspended Kaul’s CDS prescribing
privileges. This pattern of due process violation next became evident on June 13, 2012
when K2 defendant NJBME illegally suspended Kaul’s license, quashed witness
subpoenas for Kanefksy + Attorney General, Jeffrey Chiesa, and the president of K2
defendant NJBME, Paul Jordan, MD. This pattern has continued for seven (7) years in

22

 
 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 23 of 27

administrative + state + federal courts within the geographic boundaries of New Jersey.

82. The defendants scheme to obstruct Kaul’s prosecution of K1 has been made under
the color of and in conspiracy with state actors, who were defendants in K1, but all of
whom, however, were dismissed with prejudice on June 30, 2017 (D. E. 200) by Judge
Kevin McNulty. This was a calculated tactic designed to dampen the political corruption
thrust of K1. Defendant Schumer, as with K1 defendant Christie, has for many years used
the power of his political office in furtherance of schemes that enriched himself, his
family and friends.

83. The defendants scheme to deprive Kaul of his right to due process and obstruct his
prosecution of K1 was and is an intentional and highly coordinated scheme, that involved
collusion and conspiracy between state actors/agencies and the defendants. Defendant
Gibbons receives legal work from the state, and a percentage of these profits are
directed to Judge Kevin McNulty. This is an illegal arrangement that violates the doctrine
that underpins the fundamental separation of powers, a doctrine on which this country
was founded.

84. The defendants knew that their scheme to deprive Kaul of his right to due process
was illegal, but calculated that Kaul would never be able to expose their scheme.

85. The defendants illegal scheme to obstruct Kaul’s prosecution of K1 has
perpetuated the economic and reputational damages that commenced on April 2, 2012
and has caused further damage to these attributes and to Kaul’s professional standing.
The economic damages are detailed in the Original Complaint (D.E. 1-2 Page ID 198 to
200),

86. The defendants, in obstructing Kaul’s prosecution of K1 and depriving him of his
constitutionally protected right to due process, have conspired with each other and with
actors/agents of the State of New Jersey. These state actors are motivated to want to
suppress K1, in the knowledge that it will expose the crimes committed against Kaul
during the administrative board proceedings that resulted in the illegal revocation of
Kaul’s license (April 9, 2013 to June 28, 2013). The politico-legal nexus that exists
between the state and the administrative + state + federal courts within the geographic
boundaries of New Jersey, has been used by the defendants to obstruct Kaul’s
prosecution of K1.

87. Kaul filed K1 on February 22, 2016 in the United States District Court for the

23

 

|
'
|
i
‘
{
[
|
!
|
1
i

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 24 of 27

Southern District of New York. On April 3, 2019, Kaul’s efforts at obtaining discovery have
continued to be denied. This lack of “substantive” justice is exactly what Kaul predicted
would occur (Kaul v Christie: United States Court of Appeals for the Second Circuit - 16-
1397 -CV D.E. 41 Page 1 to 170). This is illegal, and is partly a consequence of the
defendants deprivation, under color of state law, of Kaul’s right to due process, a
deprivation that was implemented in furtherance of the conspiracy that officially
commenced on April 2, 2012.

VI. DEMAND FOR JUDGMENT

WHEREFORE, Plaintiff seeks judgment against the Defendants jointly and severally,

as follows:
88. Compensatory damages from all defendants in their individual capacities.
89. Consequential damages from all defendants in their individual capacities.
90, Punitive damages from all defendants in their individual capacities.

91. Declaring that the defendants funneled bribes to Judge Kevin McNulty and
Defendant Schumer through the law firm of Defendant Gibbons, and the political
campaign funds of Defendant Schumer.

92. Declaring that the bribes were part of a quid pro quo scheme, the purpose of
which was to obstruct Kaul’s prosecution of K1.

93. Declaring that the conduct alleged herein is in violation of Sections 1 and 2 of
the Sherman Act and of the other statutes set forth above.

94, Enjoining defendants from continuing the illegal activities alleged herein.

95. Granting Kaul equitable relief in the nature of disgorgement, restitution and
the creation of a constructive trust to remedy defendants’ unjust enrichment

56. Awarding Kaul treble, multiple, punitive and/or other damages in the amount

24

 

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 25 of 27

to be determined at trial or through settlement.

97. Awarding Kaul costs of suit, including reasonable attorneys’ fees as provided
by law.
98. Granting such other relief as is necessary to correct for the anti-competitive

effects caused by the unlawful conduct of defendants, and as the Court deems just.

VII. JURY DEMAND

Kaul demands trial by jury on all issues so triable

Vill. DEMAND FOR INSURANCE

Demand is hereby made for all insurance policies, which may cover the damages
alleged in this Complaint

25

 
 

. '

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 26 of 27

Exhibit 1

 

 
 

 

Case 1:19-cv-03046-UA Document 2 Filed 04/04/19 Page 27 of 27

Case 2:16-cv-02364-KM-SCM Document 179-2 Filed 04/19/17 Page 244 of 279 PageLp} 3t55

Richard Kaul

 

we From: Robert Conroy (RConroy@driaw.com]
Sent: Tuesday, May 22, 2012 4:31 PM
To: Richard Kaul
Subject: FW: l/M/O Richard Kaul, M.0.

From: Robert Conroy

Sent: Tuesday, May 22, 2012 3:40 PM

To: ‘Doreen Hafner’ (Doreen.Hafner@dol.Ips.state.nj.us)
Subject: 1/M/O Richard Kaul, M.D.

Please share this email with the powers that be.

{ am not accusing you of bad faith but | believe that the Attorney General and the Acting Director of the
Division of Consumer Affairs have not only acted in extreme bad faith in seeking to summarily suspend
my client’s CDS privileges but that have done so as part of a cheap piece of political theater and have
made a mockery of my client’s Due Process Rights. We believe their actions to have so prejudiced the
administratlve process that Dr. Kaul is unable to obtain a fair hearing. | have raised the improper merger
of the investigatory, prosecutorial and adjudicatory functions In the Office of Attorney General before as
a clearly unconstitutional practice. Apparently, this will give us the factual basis to establish once and
for all that the Office of Attorney General cannot be trusted to conduct itself fairly and within the
confines of the Constitution. Insofar as the Attorney General and the Acting Director of the Division of
Consumer Affairs have made statements to the media that clearly reveal their personal animus toward
my client and their pre-judgment of this matter, we call upon them to immediately recuse themselves
from any and all future deliberations, ete., involving Or. Kaul, and make themselves available to testify as
required by a subpoena | will be issuing to compel their Hr attendance at the hearing on this latest
summary suspension. | must also warn them ab i to obstruct our client's
attempt to receive a fair hearing or cover up their previous involvement, Lastly, we are presently
Considering federal action. Might | remind the powers that be that we have been successful in the past
in obtaining a sizeable attorneys’ fee award against the state In a Board matter; indeed, we are the only
party in the history of our Republic to ever have the US Marshall seize a state's general revenue fund.
Apparently, they want to afford us another opportunity to do so.

if cooler heads prevail, please have them contact me. Otherwise, | can assure them that this will
ultimately not be judged their finest hour.

Robert J. (Bob) Conroy

Kern Augustine

Conroy & Schoppmann, P.C.

1120 Route 22 East

Bridgewater, NJ 08807

tel; 908-704-8585

fax: 908-704-8899

email: conroy@drlaw.com or roberticonro ost.harvard.edu

Admitted to practice law in: New York, New Jersey, California, Florida, Pennsylvania and the District of
Columbia

6/16/2012

 

 
